                                          Case 5:20-cv-05799-LHK Document 411 Filed 12/28/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11
                                         NATIONAL URBAN LEAGUE, et al.,                     Case No. 20-CV-05799-LHK
                                  12
Northern District of California




                                                        Plaintiffs,
 United States District Court




                                                                                            ORDER CONTINUING CASE
                                  13                                                        MANAGEMENT CONFERENCE
                                                 v.
                                  14
                                         WILBUR L. ROSS, et al.,
                                  15
                                                        Defendants.
                                  16

                                  17
                                              In Plaintiffs’ response to Defendants’ motion for partial relief from a non-dispositive
                                  18
                                       pretrial order of the panel of Magistrate Judges, the parties propose that Defendants’ motion be
                                  19
                                       held in abeyance “until such time as the parties agree to a resolution or have reached impasse.”
                                  20
                                       ECF No. 410 at 2. “Plaintiffs hope to be able to provide the Court a further update at or before the
                                  21
                                       case management conference scheduled for tomorrow, December 29, 2020.” Id.
                                  22
                                              The Court continues the December 29, 2020 case management conference to January 4,
                                  23
                                       2021 at 2 p.m. The parties shall file a joint status report on Defendants’ motion by December 29,
                                  24
                                       2020 at 2 p.m.
                                  25
                                              To ensure that fact discovery continues apace in advance of the January 7, 2021 fact
                                  26
                                       discovery cutoff, the parties also shall file joint discovery status reports on December 30, 2020 by
                                  27

                                  28                                                    1
                                       Case No. 20-CV-05799-LHK
                                       ORDER CONTINUING CASE MANAGEMENT CONFERENCE
                                          Case 5:20-cv-05799-LHK Document 411 Filed 12/28/20 Page 2 of 2




                                   1   3 p.m. Pacific time and on January 4, 2021 at 9 a.m. Pacific time.

                                   2   IT IS SO ORDERED.

                                   3

                                   4   Dated: December 28, 2020

                                   5                                                   ______________________________________
                                                                                       LUCY H. KOH
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                    2
                                       Case No. 20-CV-05799-LHK
                                       ORDER CONTINUING CASE MANAGEMENT CONFERENCE
